DETAILED ACTION
Claims 1-5 are presented for examination, wherein claim 1 is currently amended.
The 35 U.S.C. § 103 rejection of claims 1-2 and 4 over Yersak is withdrawn as a result of the amendments to claim 1, from which the other claims depend.
The 35 U.S.C. § 103 rejection of claim 3 over Yersak in view of Stevens is withdrawn as a result of the amendments to claim 1, from which said claim depends.
The 35 U.S.C. § 103 rejection of claim 5 over Yersak in view of Ikejiri is withdrawn as a result of the amendments to claim 1, from which said claim depends.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 13, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al (US 2015/0357645) in view of Yersak et al (US 2018/0309165, filed April 21, 2017).
Regarding newly amended claim 1, Morita teaches a secondary sodium-ion battery with an improved negative electrode active material that may include sodium metal/alloy, wherein said battery may include a solid electrolyte layer (e.g. ¶¶ 0003, 13-16, 34-35, 45, 53, 56-57, and 62), reading on “… sodium ion secondary battery,” said battery comprising:
(1)	said solid electrolyte layer (e.g. item 3) composed of a crystalline or amorphous solid electrolyte with Na ion conductivity, such as Na3Zr2Si2PO12 (i.e. NASICON) and β-alumina (e.g. ¶¶ 0053-58), wherein said solid electrolyte layer includes a first surface adjacent to a positive electrode active material layer (e.g. item 1) and a second surface adjacent to a negative electrode active material layer (e.g. item 2), said second surface opposite to said first surface (e.g. ¶¶ 0041-42 plus e.g. Figure 2);
(2)	said positive electrode active material layer (e.g. item 1) adjacent to said solid electrolyte layer on said first side of said solid electrolyte layer; and, said positive electrode active material layer adjacent to a positive electrode current collector (e.g. item 4) on an opposite side (e.g. ¶¶ 0041-42 plus e.g. Figure 2), reading on “a positive electrode layer provided on the first principal surface of the solid electrolyte layer; and,
(3)	said negative electrode active material layer (e.g. item 2) adjacent to said solid electrolyte layer on said second surface of said solid electrolyte layer; and, said negative electrode active material layer adjacent to a negative electrode current collector (e.g. item 5) on an opposite side (e.g. Id), reading on “a negative electrode layer provided on the second principal surface of the solid electrolyte layer,”
wherein said positive electrode active material layer largely varies depending on the configuration of a battery, but is, for example, preferably in a range of 0.1 μm to 1000 μm (e.g. ¶0051), establishing a prima facie case of obviousness of the claimed range, see e.g. MPEP § 2144.05(I), in the new added limitation “the thickness of the positive electrode layer is in a range of 10 µm to 150 µm.”

Morita teaches said battery with said solid electrolyte layer composed of said crystalline or amorphous solid electrolyte with Na ion conductivity, such as Na3Zr2Si2PO12 (i.e. NASICON) and β-alumina, wherein said solid electrolyte layer includes said first surface adjacent to said positive electrode active material layer (e.g. supra), but does not expressly teach said first surface of said solid electrolyte layer has “an arithmetic mean roughness Ra of 0.47 μm or more” in the previously amended limitation “the first principal surface has an arithmetic mean roughness Ra of 0.47 μm or more.”
However, Yersak teaches a sodium or lithium rechargeable battery (e.g. item 10) with a solid electrolyte (e.g. item 14 or 140); a metal anode (e.g. item 12, 112, or 110) composed of sodium metal or lithium metal pressed against said solid electrolyte to mechanically deform said metal anode; and, a cathode (e.g. item 30 or 120) composed of an e.g. an alkali metal-intercalating composition (e.g. ¶¶ 0001, 06, 21, 24-26, and 31-32 plus e.g. Figures 1A-3 and 5), wherein while the examples teach a lithium battery and components therefor, it is understood that sodium battery and components therefor may be substituted, said battery comprising:
(1)	said solid electrolyte layer comprising a first surface (e.g. item 114) and a second surface opposite to said first surface (e.g. ¶¶ 0023-24, 26, 28-30, and 32-33 plus e.g. Figures 1A-3),
wherein said solid electrolyte may be composed of e.g. sulfide, oxide, and oxysulfide glasses, and partially-crystallized, glass-ceramics, and materials with structures analogous to the NASICON structure such as LATP (e.g. ¶¶ 0010 and 27); 
(2)	said cathode formed as a layer in contact to said second surface (e.g. ¶0026 plus e.g. Figures 1A-2B and 5); and,
(3)	said anode formed as a layer pressed onto said first surface (e.g. supra, plus e.g. Id),
wherein said solid electrolyte layer may be distinguished into two categories, (a) a melt-processed film prepared from a liquid melt and (b) a sintered ceramic film prepared from consolidating powder by sintering,
wherein said second surface of said sintered ceramic film, of the second category (b), may be characterized as “smooth,” with a RMS (root mean square) surface roughness ranging from about 0.5 microns to 1 microns and said first surface may have a surface roughness RMS of e.g. from 2 to 10 microns (e.g. ¶¶ 0023-24, 26, 28-30, and 32-33 plus e.g. Figures 1A-3).
Further, Yersak teaches said solid electrolyte layer provides an improved surface interface with between said solid electrolyte and said anode, thereby reducing a risk of increased internal resistance and battery failure (e.g. ¶¶ 0016-22).
As a result, it would have been obvious to substitute the solid electrolyte layer of Morita with the sintered ceramic solid electrolyte layer of Yersak, wherein said second surface adjacent to the cathode has said roughness of about 0.5 microns to 1 microns and said first surface adjacent to the anode has said roughness of 2-10 µm, said sintered ceramic solid electrolyte layer composed of NASICON material (i.e. sodium superionic conductor), since Yersak teaches said solid electrolyte layer provides an improved surface interface with between said solid electrolyte and said anode, thereby reducing a risk of increased internal resistance and battery failure.
Morita as modified reading on “a solid electrolyte layer having a first principal surface and a second principal surface opposite each other and made of a sodium ion-conductive oxide” and establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2114.05(I), reading on the newly amended limitation “the first principal surface has an arithmetic mean roughness Ra of 0.47 μm or more.”

Regarding the preamble limitation “all-solid-state” in “all-solid-state sodium ion secondary battery,” in Morita there is an absence of a liquid taught for said battery with said solid-electrolyte (entire disclosure) and further said solid electrolyte of Yersak does not include a liquid (entire disclosure), Morita as modified reading on the preamble limitation “all-solid-state sodium ion secondary battery.”
Regarding claim 2, Morita as modified teaches the battery of claim 1, wherein said second surface adjacent to the cathode has said roughness of about 0.5 microns to 1 microns and said first surface adjacent to the anode has said roughness of 2-10 µm, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2114.05(I), reading on limitation “both of the first principal surface and the second principal surface have an arithmetic mean roughness Ra of 0.47 μm or more.”
Regarding claim 3, Morita as modified teaches the battery of claim 1, wherein Yersak does not expressly teach a thickness of its solid electrolyte layer. 
However, Yersak and Morita teach solid electrolyte layers with substantially identical compositions (e.g. NASICON, see supra). Further, Morita teaches said electrolyte layer may have a thickness that largely varies depending on the kind of electrolyte and configuration of a battery, but may be preferably 0.1 μm to 1000 μm and more preferably 0.1 μm to 300 μm (e.g. ¶0058).
As a result, it would have been obvious to a person of ordinary skill in the art to engineer the thickness of the solid electrolyte layer of Morita as modified to within the range of 0.1-300 µm taught by Morita, since Morita teaches this is a suitable range of NASICON solid electrolyte thickness for its battery, establishing a prima facie case of obviousness of the claimed range, see e.g. MPEP § 2144.05(I), reading on “the solid electrolyte layer has a thickness of not less than 10 μm and not more than 500 μm.”
Regarding claim 4, Morita as modified teaches the battery of claim 1, wherein Yersak teaches said solid electrolyte may be NASICON (e.g. supra), wherein NASICON compositions have a NASICON crystal structure, reading on “the solid electrolyte layer contains at least one solid electrolyte selected from the group consisting of β-alumina, β”-alumina, and NASICON crystals.”

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al (US 2015/0357645) in view of Yersak et al (US 2018/0309165, filed April 21, 2017), as provided supra, and further in view of Ikejiri et al (WO 2015/087734, with citations to US 2017/0005337).
Regarding previously added claim 5, Morita as modified teaches the battery of claim 1, wherein Morita teaches said positive electrode active material layer may be particulates composed of commonly-used active material, including layered active material, spinel-type active material, and olivine-type active material, such as Na3V2(PO4)3 (e.g. ¶¶ 0048-51), but does not expressly teach the limitation “the positive electrode layer contains a sintered body of a positive-electrode active material precursor glass powder.”
However, Ikejiri teaches a composite material for use as a positive electrode active material in an all-solid-state sodium battery, wherein the composite material is dense, so has excellent sodium ion conductivity and enables high power, wherein the improved composite material is formed by sintering a precursor crystallized glass powder (e.g. ¶¶ 0001, 07-08, 21, 31-32, 51, and 57-63).
As a result, it would have been obvious to use the composite material of Ikejiri for use as a positive electrode active material in the Morita as modified battery since Ikejiri teaches its composite material is dense, so has excellent sodium ion conductivity and enables high power, reading on said limitation.
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. The applicants allege the art does not teach the limitations of newly amended claim 1, from which the other claims depend.
In response, the examiner respectfully refers supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haga et al (US 2017/0092987);
Kawaji et al (US 2016/0329539); and,
Nose (US 2015/0180024).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723